 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JOSE RAUL FLORES,                                 Case No. 1:18-cv-00690-DAD-JDP
10
                        Petitioner,                    FINDINGS AND RECOMMENDATIONS
11                                                     TO GRANT RESPONDENT’S MOTION TO
          v.                                           DISMISS
12
     DEAN BORDERS,                                     ECF No. 10
13
                        Respondent.                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
14

15
               Petitioner Jose Raul Flores is proceeding without counsel on a petition for a writ of
16
     habeas corpus under 28 U.S.C. § 2254. This court issued an order requiring respondent to file a
17
     response to the petition. ECF No. 4. On August 13, 2018, respondent filed a motion to dismiss
18
     setting forth several arguments as to why this case should be dismissed. ECF No. 10.
19
     Petitioner filed no response and on October 12, 2018, the court ordered petitioner to respond
20
     within 21 days. ECF No. 13. Petitioner again failed to respond.
21
               Under Federal Rule of Civil Procedure 41(b), a district court may dismiss an action for
22
     failure to prosecute, failure to comply with the Federal Rules of Civil Procedure, failure to
23
     comply with the court’s local rules, or failure to comply with the court’s orders. See, e.g.,
24
     Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing federal court’s inherent power
25
     to “act sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation
26
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (recognizing that courts may
27
     dismiss an action pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
28


                                                      1
 1    failure to prosecute or comply with the rules of civil procedure or the court’s orders).

 2            Here, petitioner was served with respondent’s March 27, 2018 motion to dismiss, ECF

 3    No. 10, and the court’s October 12, 2018 order, ECF No. 13, directing him to file a response at

 4    the address petitioner had listed on the docket. Petitioner failed to respond.

 5            We therefore recommend that the petition be dismissed without prejudice for failure to

 6    prosecute and failure to obey the court’s order.

 7            For these reasons, it is recommended that:

 8            1. the petition be dismissed without prejudice for failure to prosecute and failure to

 9               obey the court’s order; and

10            2. the clerk be directed to close this case.

11            These findings and recommendations will be submitted to the U.S. district judge

12    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

13    (14) days of service of these findings and recommendations, plaintiff may file written

14    objections with the court. If plaintiff files such objections, he should do so in a document

15    captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

16    advised that failure to file objections within the specified time may result in the waiver of rights

17    on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

18    Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20

21
     Dated:    November 20, 2018
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                      2
